Citation Nr: 1454415	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in June 2013, and a transcript of the hearing is associated with his claims folder.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during his service and was not exposed to herbicide agents during his duty on Guam for 6 months starting in August 1967.   

2.  His diabetes mellitus and peripheral neuropathy of his lower extremities were not manifest in service or to a degree of 10 percent within 1 year of separation and are unrelated to service.  

3.  He does not have peripheral neuropathy of his upper extremities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in June 2011.

VA has obtained service treatment and other relevant service department records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary for the diabetes mellitus and lower extremity peripheral neuropathy claims, as the evidence does not establish that the Veteran suffered an event, injury, or disease in service or had a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, manifesting during an applicable presumption period together with the required service or triggering event to qualify for that presumption.  A VA examination is not necessary for the upper extremity peripheral neuropathy claim, as the evidence does not contain competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Diabetes mellitus is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

With respect to service connection based on herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military service, certain diseases including Type II diabetes mellitus and peripheral neuropathy will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, then exposure is not presumed; and actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p).

However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service records show no evidence of Vietnam service, and none is claimed.  They further show that he had duty on Guam at Andersen Air Force Base (AFB) starting in August 1967, and the Veteran has testified in June 2013 that this was for 6 months.  Additionally, in October 2011, the service department indicated that it researched available information for the 821st Supply Squadron, and it does not document or report that Agent Orange or tactical herbicides were used, stored, or transported at Andersen AFB, Guam during 1967.  It stated that to date, available historical data does not document the use of Agent Orange on Andersen AFB, Guam during 1967, to include perimeter fence areas.  It also noted that it had reviewed the Department of Defense listing of herbicide spray areas and test sites outside of the Republic of Vietnam, and that Guam was not a listed location.  

A statement received from V. S. in December 2011 indicates that Veterans have testified to the use of Agent Orange on Guam since as early as 1955, and that Guam was a staging area for Vietnam and was used to store the rainbow herbs.  He had been in contact with 5 Veterans who had used Agent Orange on Guam from 1962 to 1969.  Veterans who had worked in the storage areas of Guam had taken pictures of various herbicides and had written letters in support of the pictures, and stated that they used Agent Orange on Guam, and even in aerial spraying.  The rainbow herbs were used on Guam.  

Based on the evidence, the Board concludes that the Veteran was not exposed to herbicide agents presumptive for diabetes mellitus or peripheral neuropathy during his service on Guam.  The service department has indicated that there is no evidence that Agent Orange or tactical herbicides were used, stored, or transported at Andersen AFB, Guam while the Veteran was there in 1967.  The Board finds this more persuasive than the anecdotal reports of Agent Orange use on Guam as it was based on Defense Department research specific to Guam during the Veteran's time there in 1967.  The Veteran is not entitled to the presumption of service connection for diabetes mellitus or peripheral neuropathy based on herbicide agent exposure.  Exposure to an herbicide agent must be shown.  An herbicide agent is a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  See 38 C.F.R. § 3.307(a)(6).  The service department has indicated that there were no tactical herbicides used, stored, or transported on Guam in 1967, and this was based on research it conducted.  While a December 2009 Superfund report indicates that TCDD was found in soil on Guam, there is no satisfactory proof of the Veteran's exposure to herbicide agents while he was stationed on Guam.  

Entitlement to service connection for diabetes mellitus and lower extremity peripheral neuropathy, moreover, is not otherwise shown.  While they are present now, there is no credible evidence that they were manifest in service or to a degree of 10 percent within 1 year of separation or that they are otherwise related to service.   

There is a December 2011 medical opinion of record from Dr. Kemp stating that it is reasonable to believe that the Veteran's diabetes mellitus and his peripheral neuropathy are complications of Agent Orange exposure, and from Dr. Viola stating that the Veteran's peripheral neuropathy is likely due to a combination of diabetes and Agent Orange exposure.  However, these opinions are not relevant as herbicide agent exposure is not shown, and because since service connection is not in effect for diabetes mellitus, peripheral neuropathy cannot be service-connected as secondary to it under 38 C.F.R. § 3.310.  Dr. Kemp indicated in December 2011 that the Veteran's diabetes mellitus is very likely a complication of dioxin exposure.  However, he did not say where the dioxin exposure that caused it occurred.  While the December 2009 Superfund report indicates that dioxins were found in soil on Guam, there is no satisfactory evidence that the Veteran was exposed to dioxins in service.  The Veteran mentioned in June 2012 that trichloroethylene can cause the problems he has.  However, the record does not satisfactorily show that he was exposed to trichloroethylene in service, and there is no medical evidence of record relating his problems to in-service trichloroethylene exposure.  

As for upper extremity peripheral neuropathy, the Board finds that service connection is not warranted for this.  Evidence of record does not show that it has been complained of, suspected, or diagnosed, and to the contrary, the Veteran's upper extremity neurological findings have been normal and only lower extremity neurological problems have been complained of, found, and/or reported.  The Board finds that the Veteran does not have upper extremity peripheral neuropathy and that as such, service connection is not warranted for it.  The existence of a currently diagnosed disability is a cornerstone of a service connection claim.  In the absence of a current upper extremity peripheral neuropathy disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus is denied.  


Service connection for upper and lower extremity peripheral neuropathy is denied.  



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


